Title: To George Washington from Mary Gomain Hallet, 28 April 1795
From: Hallet, Mary Gomain
To: Washington, George


          
            Sir
            [28 April 1795]
          
          Excuse me if once more I trouble you with my affairs. I think I forgot in the letter which was yesterday presented to you by my Son to State the amount of the debts I have contracted here; Which come to more than four hundred pounds. In a letter written last night to my husband, The Commissioners allow him a compensation of 250 dollars, on account of the time he has Spent waiting for an answer to the note he had Sent to them in last January at their request. Thus are we Short of our engagements by 550 dollars besides the expense of the journey to Philadelphia; and yet the City can afford to my husband, at this time, no means of discharging his debts, and of maintaining his family.
          Be pleased, Sir, to consider on our Situation. I need not to repeat what I have exposed in my last memorial; Such is your justice, So deservedly respected is your character as to induce me to wait in a fond expectation your judgement. I am with respect Sir Your most humble servant
          
            M. Gomain hallet
          
        